Citation Nr: 0333620	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-03 785	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1. Entitlement to an increased disability rating for service-
connected chondromalacia and degenerative arthritis of the 
right knee, currently evaluated as  20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected  chondromalacia and degenerative arthritis 
of the left knee, currently evaluated as 
20 percent disabling.

3.  Whether the veteran's son, C., may be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support upon attaining the age of eighteen. 


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The veteran served on active duty from May 1980 to May 
1981.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of November 1999 and April 2001 rating 
decisions of the Department of Veterans Affairs (VA) 
Regional Office in Des Moines, Iowa (the RO).   

The veteran indicated in his May 2001 substantive appeal that 
he desired a personal hearing before the Board at the RO.  
However, a July 2003 Report of Contact reveals that the 
veteran said that he no longer wanted a hearing before the 
Board.  

The Board additionally notes that a March 2002 claim for a 
total disability rating based on individual unemployability 
has not been adjudicated.  That matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by X-ray evidence of osteoarthritis, limitation of 
motion and complaints of pain.

2.  The veteran's service-connected left knee disability is 
manifested by X-ray evidence of osteoarthritis, limitation of 
motion and complaints of pain.

3.  The veteran's son, C., was born in September 1976.

4.  There is no competent evidence of record showing that the 
veteran's son, C., was permanently incapable of self-support 
prior upon attaining the age of 18 in September 1994.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 20 percent and no more 
for the veteran's service-connected right knee disability 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5260, 5261 (2003).

2.  The criteria for an evaluation of 20 percent and no more 
for the veteran's service-connected left knee disability have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§  4.3, 4.21, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003, 5260, 5261 (2003).

3.  The veteran's son, C., may not be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support upon attaining the age of eighteen.  
38 U.S.C.A. §§ 101(4) (West 2002); 38 C.F.R. §§ 3.57, 3.356 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether this case has been properly developed for appellate 
purposes.  The Board will then address the issues on appeal, 
providing a factual background, relevant VA law and 
regulations, an analysis of the claims, and a decision for 
each.



The VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126) 
(West 2002)].  Regulations implementing the VCAA have been 
enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The former statutory concept of a well grounded claim, 
38 U.S.C.A. § 5107(a) (West 1991), has been eliminated by the 
VCAA.  The current standard of review, which the Board will 
apply, is as follows.  

When there is an approximate balance of evidence regarding 
the merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2002).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Appeals for Veterans Claims (the Court) stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to 
prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

Notice

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002).
See also Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a 
letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues addressed in 
this decision.  The veteran was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his increased rating claims in the May 
2001 Statement of the Case and the July 2003 Supplemental 
Statement of the Claim; he was provided with the appropriate 
law and regulations and informed of the kinds of evidence 
which would support his helpless child claim in the January 
and February 2000 Statements of the Case.  

Moreover, in June 2003, the Board sent the veteran a letter 
in which he was informed that, to warrant an increased 
evaluation for the disabilities in question, the evidence 
must show an increase in current physical disability.  The 
Board sent the veteran a letter in July 2003 in which he was 
informed about his claim for helpless child benefits for his 
son, C.  The veteran was informed that VA would obtain any VA 
medical records or other medical treatment records that the 
veteran told VA about if sufficient information was provided 
but that it was ultimately the veteran's responsibility to 
support his claims with appropriate evidence.  Both letters 
noted that any additional information or evidence should be 
submitted within 30 days of the date of the letter but that 
it could be received by VA within one year of the letter and 
still enable the veteran to be paid benefits back to the date 
of the claim.  The veteran did not submit any additional 
medical evidence.  In fact, according to a letter from the 
veteran received later in July 2003, he had no further 
evidence to submit and waived his right to the one year 
response time required under the VCAA.

Duty to assist

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate the claim.  The VCAA also requires 
VA to provide a medical examination when such an examination 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159 (2002).  

With respect to the increased rating claims, besides the 
veteran's service medical records, there are multiple VA and 
private examination and treatment reports on file, including 
the reports of a physical examinations, most recently in June 
2003.  These will be described below.   Concerning the 
helpless child claim, there are of record medical treatment 
reports and the report of a Social Security disability 
determination.

The Board concludes that all available evidence which is 
pertinent to the issues on appeal has been obtained.  Neither 
the veteran nor his representative has pointed to any 
additional information that needs to be added to the VA claim 
folders.  The veteran has been given ample opportunity to 
present evidence and argument in support of his claims, 
including at his personal hearing at the RO in June 2001.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues on appeal has been consistent with the provisions of 
the law.  Accordingly, the Board will proceed to a decision 
on the merits on the issues on appeal.  



1.  Entitlement to an increased disability rating for 
service-connected right knee disability, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased disability rating for 
service-connected left knee disability, currently evaluated 
as 20 percent disabling.

Because of the similarity, medically and legally, between 
these two issues, the Board will discuss them together.

Factual Background

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. §§ 4.1, 
4.41 (2001); Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where, as here, entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

The veteran's service medical records reveal that he had 
bilateral chondromalacia patellae, greater on the right.

VA examinations were conducted in October 1981, June 1984, 
and July 1986.  In October 1981 the veteran was approximately 
75 inches tall and weighed approximately 246 pounds.  X-rays 
of the knees were normal.  Bilateral chondromalacia patella 
was diagnosed.  

Service connection for bilateral chondromalacia was granted 
by rating decision dated in June 1983; separate 10 percent 
evaluations were assigned.  

According to a September 1984 statement from J.J.D., M.D. the 
diagnosis was pain in both knees of unknown etiology, 
probably some chondromalacia with some lateral subluxation.

Private outpatient records dated from April 1992 to April 
1999 reveal that degenerative joint disease of the knees with 
chondromalacia was diagnosed in May 1996.  X-rays of the 
knees in March 1996 were essentially normal.

On VA examination in May 1999, the veteran weighed 330 
pounds.  He denied instability, locking or catching.  
Examination revealed that active motion of the knees was from 
at least 2 degrees of extension to 117 degrees of flexion.  
X-rays of the knees showed mild to moderate bilateral 
degenerative osteoarthritis.  The assessments were 
patellofemoral syndrome of the knees; and degenerative 
osteoarthritis of the knees, greater on the right, with mild 
loss of range of motion.

A July 1999 rating decision granted increased evaluations of 
20 percent for the veteran's service-connected bilateral knee 
disabilities.

VA and private outpatient records dated from October 1999 to 
April 2001 reveal that the VA assessment in June 2000 
included degenerative joint disease, well controlled on 
current medication.

According to medical evidence dated in December 2000 and 
February 2001 and submitted by C.U.B., M.D., the veteran had 
work restrictions that included no squatting or climbing and 
no walking long distances.

The veteran complained on VA examination in February 2001 of 
constant knee pain, weakness, stiffness, swelling, 
instability, locking, fatigability with lack of endurance, 
and flare-ups.  On physical examination, the veteran was able 
to dorsiflex and plantar flex with five repetitions, without 
fatigue or incoordination, before discomfort was voiced.  He 
could flex his knees approximately 100 degrees and could 
complete ten repetitions with discomfort but without fatigue 
or incoordination.  Bilateral knee extension was 
approximately 20 degrees.  There was no laxity.  X-rays of 
the knees showed moderately progressive bilateral 
osteoarthritis.  The diagnoses were moderately progressive 
bilateral degenerative joint disease of the knees and history 
of chondromalacia.  The examiner noted that the degenerative 
changes in the veteran's knees were progressing quite rapidly 
and were causing an increased loss of functional impairment 
due to pain, weakness, and limited motion.  The examiner 
concluded that the veteran's bilateral knee disability would 
continue to incapacitate the veteran's ability to ambulate 
without fatigue, incoordination, and discomfort.

VA outpatient records dated from February to June 2001 reveal 
that although the veteran had pain in his knees and ankles in 
June 2001, range of motion was intact and there was no 
swelling or signs of any infection or synovitis.  There was 
mild pain on external rotation.  The assessment was 
degenerative joint disease by X-rays, apparently well 
controlled.

According to an April 2001 statement from B.A.R., M.D., the 
veteran had degenerative joint disease with chondromalacia 
that would probably worsen.

The veteran complained on VA examination in March 2002 of 
giving way, especially during flare-ups.  He did not have 
instability, locking, fatigability, significant loss of 
muscle endurance, dislocation, subluxation, or inflammatory 
arthritis.  Examination of the knees did not reveal any soft 
tissue swelling, crepitus, effusion, or ligamentous laxity.  
Motor and sensory examination of the lower extremities was 
normal.  Flexion of the knees was to 105 degrees on the right 
and 106 degrees on the left with pain throughout the range of 
movement.  There was no giving way, but range of motion was 
limited by pain.  X-rays of the knees did not show any 
progression of osteoarthritis since 2001.  The diagnosis was 
bilateral knee degenerative joint disease.

According to an October 2002 medical report from J.D.K., 
D.O., the veteran weighed 380 pounds.  He complained of pain, 
giving way, locking, and popping in his knees.  It was noted 
by the examiner that the veteran moved about the room with an 
easy gait and was able to heel and toe walk without 
difficulty.  Straight leg raising was negative.  There was no 
knee effusion, ligament instability, tenderness, pain, 
crepitation, or erythema.  Bilateral knee flexion was to 120 
degrees.  The prognosis for the veteran's knees was fair.

VA outpatient records dated from March 2002 through May 2003 
reveal that the veteran was taking medication for knee pain.  
It was noted in September 2002 that the veteran had severe 
degenerative arthritis in both knees.  He complained in 
February 2003 of knee pain; it was reported that he was 
taking Ibuprofen with adequate relief.

According to a November 2002 disability determination from 
the Social Security Administration, which noted a primary 
diagnosis of osteoarthritis of the knees and secondary 
diagnoses of diabetes mellitus and peripheral neuropathy, the 
veteran was not disabled.

The veteran complained on VA examination in June 2003 that 
his bilateral knee pain had been unbearable for the past few 
months and that he had had to quit his job due to the pain.  
He said that he had knee weakness, stiffness, swelling, 
instability, giving way, locking, and flare-ups every other 
day.  He was taking Aleve and Tylenol with mild response.  
Physical examination did not reveal any muscle atrophy, 
visual deformities, swelling, effusion, subluxation, 
crepitus, or ligamentous laxity.  Range of motion of the 
knees was from 0-100 degrees on the right and from 0-90 
degrees on the left with pain.  The diagnosis was bilateral 
degenerative joint disease of the knees.  The examiner 
concluded that the veteran had lost an additional 10 percent 
of function in his knees due to pain and that his pain was 
exacerbated by his obesity. 

Pertinent Law and Regulations

Disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2003).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).  



Rating musculoskeletal disabilities

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2003) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2003).  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.40 state that the disability 
of the musculoskeletal system is primarily the inability, due 
to damage or infection in parts of the system, to perform the 
normal working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  According to 
this regulation, it is essential that the examination on 
which ratings are based adequately portrays the anatomical 
damage, and the functional loss, with respect to these 
elements.  In addition, the regulations state that the 
functional loss may be due to pain, supported by adequate 
pathology and evidenced by the visible behavior of the 
veteran undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. § 4.40.  
The provisions of 38 C.F.R. § 4.45 state that when evaluating 
the joints, inquiry will be directed as to whether there is 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2003).

Schedular criteria

The veteran's service-connected bilateral knee disability is 
currently evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 [degenerative arthritis] and 5261 [limitation of 
extension of the leg].  Diagnostic Code 5003 provides that 
arthritis is evaluated based on limitation of motion of the 
affected part.  38 C.F.R. § 4.71a, Diagnostic Code 5003 
(2003).

Under Diagnostic Code 5260, leg motion limited on flexion to 
15 degrees warrants a 30 percent evaluation; limitation to 30 
degrees warrants 20 percent; limitation to 45 degrees 
warrants 10 percent; and limitation to 60 degrees is 
noncompensable.  See 38 C.F.R. § 4,71a, Diagnostic Code 5260 
(2003).

Diagnostic Code 5261 pertains to limitation of motion on leg 
extension.  Under this code, limitation on extension to 45 
degrees warrants a 50 percent evaluation; limitation to 30 
degrees warrants 40 percent; limitation to 20 degrees 
warrants 30 percent; limitation to 15 degrees warrants 20 
percent; limitation to 10 degrees warrants 10 percent; and 
limitation to 5 degrees is noncompensable.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5261 (2003).

See also 38 C.F.R. § 4.71, Plate II (2003) which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.

Analysis

Assignment of diagnostic code

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

The veteran's service-connected bilateral knee disability, 
denominated as chondromalacia and degenerative arthritis, is 
currently evaluated under Diagnostic Codes 5003-5261.  There 
is no specific rating code for chondromalacia.  It was 
therefore rated by the RO by analogy to arthritis with 
limited motion of the leg.  
See 38 C.F.R. § 4.20 (2002) [when an unlisted condition is 
encountered it will be permissible to rate it under a closely 
related disease or injury, in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous].  

As noted by the Board above, arthritis is evaluated based on 
limitation of motion of the affected joint.  The Board finds 
that the diagnostic codes evaluating the veteran for 
limitation of motion of the legs, Diagnostic Codes 5260 and 
5261, are the most appropriate for this disability because 
the evidence shows that the veteran's primary bilateral knee 
problem has been diagnosed as arthritis which involves pain 
with limitation of motion.  The assigned diagnostic codes, 
therefore, are congruent with the veteran's symptomatology 
and current diagnosis.  The veteran and his representative 
have not suggested that another diagnostic code would be more 
appropriate.  

The Board observes that the remaining knee codes which 
provide ratings of 20 percent and higher involve certain 
pathology, such as ankylosis, subluxation or lateral 
instability, or malunion or nonunion of the tibia and fibula, 
which are either not present or are not significant in this 
case.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 
(2003).  

Schedular rating

The veteran has complained of significant bilateral knee pain 
with limitation of function, and the medical evidence of 
record reveals continued complaints of bilateral knee pain 
with limitation of motion.  

The RO granted a rating of 20 percent for each knee in a July 
1999 rating decision because it was concluded that the record 
demonstrated that pain and fatigue had functionally limited 
the range of motion of both legs in extension to 15 degrees 
or less.  As described in the law and regulations section 
above, to warrant a rating in excess of 20 percent for either 
knee, there would need to be evidence of sufficient 
limitation of extension or flexion of either leg under either 
Diagnostic Code 5260 or 5261.  

The Board initially observes that there is some question as 
to how much of the veteran's knee pain and functional 
limitation is due to his non service-connected obesity, in 
the absence of specific medical evidence on the question the 
Board will assume that all of the veteran's bilateral knee 
problems involve his service-connected disability.  
Cf. Mittleider v. West, 11 Vet. App. 181, 182 (1998) [the 
Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so].  In any event, there is 
no evidence that the obesity directly impacts ranges of 
motion of the knees, although there is evidence that the 
veteran's knee pain is exacerbated by his obesity.

The veteran's service-connected bilateral knee disability 
includes osteoarthritis, X-ray evidence of which satisfies 
the requirements of Diagnostic Code 5003.  
With respect to limitation of motion, when the veteran was 
examined in February 2001, extension was noted to be 
approximately 20 degrees.  However, subsequent VA 
examinations showed extension to be essentially normal, with 
reduced flexion due to pain.  There was loss of knee flexion 
with pain throughout the range of movement on examination in 
March 2002.  Range of motion of the knees in June 2003 was 
from 0-100 degrees on the right and from 0-90 degrees on the 
left with pain.

Based on the above medical evidence, the Board notes that 
limitation of motion due to the veteran's bilateral knee 
disability is not sufficient to be compensable under the 
rating schedule.  See 38 C.F.R. § 4.71a, Diagnostic Codes 
5260 and 5261.  

DeLuca considerations

Because of the veteran's contentions concerning loss of knee 
function due to pain, and the presence in the record of 
medical evidence which indicates that pain associated with 
the service-connected knee disabilities in fact limits knee 
motion, the Board has reviewed the evidence in order to 
determine whether the veteran's bilateral knee  disabilities 
could be assigned additional disability rating under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  

Although as described in the section immediately above 
limitation of motion of the knees is insufficient to warrant 
an increased evaluation, the Board notes that there is  
evidence in the record of functional limitations due to knee 
pain on use.  For example, reports of Dr. C.U.B. noted that 
the veteran had work restrictions limiting squatting, 
climbing or walking long distance.  The February 2001 
examiner noted that the degenerative changes in the veteran's 
knees were causing an increased loss of functional impairment 
due to pain, weakness, and limited motion.  The June 2003 
examiner concluded that the veteran had lost an additional 
10 percent of function in his knees due to pain.  
 
There is, however, evidence that the bilateral knee condition 
does not cause significant functional impairment.  VA 
outpatient treatment records in June 2000 and in June 2001 in 
essence indicated that the veteran's pain was mild and was 
well controlled on medication.  Recent examination reports, 
including the VA examination in March 2002 , the evaluation 
by Dr.  J.D.K. in October 2002
and the VA examination in June 2003, although referring to 
bilateral knee pain, did not identify significant weakness, 
incoordination, fatigability and the like.  As noted in the 
paragraph above, the June 2003 examiner did identify 
functional loss due to knee pain, but only to the extent of 
10 percent.    

After having carefully considered the matter, the Board 
believes that additional disability may be assigned under 
38 C.F.R. §§ 4.40, 4.45 and 4.59.  It is clear, based on the 
well-reasoned June 2003 examination report, that at least 10 
percent disability may be assigned.  Giving the veteran the 
benefit of the doubt, and taking into consideration medical 
and other evidence showing that ranges of motion are in fact 
limited by pain, the Board concludes that there is sufficient 
pain on use to warrant a 20 percent evaluation for each knee.  
See 38 C.F.R. § 4.3; see also
 38 C.F.R. § 4.21 (2003) [it is not expected that all cases 
will show all the findings specified; above all, a 
coordination of rating with impairment of function will be 
expected in all cases.]  A rating in excess of 20 percent is 
not warranted because of the lack of objective evidence 
demonstrating significant weakness, fatigability, 
incoordination or pain on movement.  As noted above, VA 
outpatient treatment records have characterized the veteran's 
disability as involving mild pain and as being well 
controlled on medication.  In addition, although certain 
medical reports have alluded to weakness and the like, there 
is little to no objective evidence of such, and recent 
examinations, although acknowledging the presence of pain, 
have not identified or described significant objective knee 
pathology.

In summary, for the reasons and bases expressed above, the 
Board concludes that the assignment of a 20 percent 
disability rating is appropriate for each knee, with 
consideration of the DeLuca factors discussed above. 

Esteban considerations

Except as otherwise provided in the rating schedule, all 
disabilities, including those arising from a single disease 
entity, are to be rated separately, unless the conditions 
constitute the same disability or the same manifestation.  
See 38 C.F.R. §§ 4.14, 4.25(b) (2003).  The critical inquiry 
in making such a determination is whether any of the 
symptomatology is duplicative of or overlapping; the veteran 
is entitled to a combined rating where the symptomatology is 
distinct and separate.  See Esteban v. Brown, 6 Vet. App. 
259, 262 (1994).

Because the veteran's service-connected bilateral knee 
disability encompasses both chondromalacia and degenerative 
arthritis, the Board has given consideration to the 
possibility of assigning separate evaluations for the 
veteran's service-connected knee disability under Diagnostic 
Codes 5003 and 5257 [other impairment of the knee].  See 
VAOPGCPREC 23-97 [a veteran who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257, provided that any separate rating must be 
based upon additional disability].  

There is essentially no objective medical evidence of 
instability, such as recurrent subluxation or lateral 
instability, in either knee since a notation of probable 
lateral subluxation in September 1984.  The Board is of 
course aware that the veteran
himself reported giving way and instability of the knees in 
February 2001 and in October 2002.  Significantly, 
contemporaneous physical examinations revealed no knee 
instability.  Similarly, a March 2002 VA examination did not 
find and knee instability, giving way or subluxation.

Accordingly, in the absence of objectively demonstrated 
symptomatology consistent with Diagnostic Code 5257, the 
Board declines to assign a separate disability rating under 
Diagnostic Code 5257 for either knee.   

Extraschedular consideration

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the May 2001 Supplemental Statement of the Case, the RO 
cited 38 C.F.R. § 3.321(b)(1), pertaining to extraschedular 
ratings, but did not discuss it.  Because the veteran has 
been given the regulations on the assignment of an 
extraschedular rating, the Board believes that it should 
address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue. 

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2003).

There is no evidence that the veteran has been recently 
hospitalized, and certainly not frequently hospitalized, for 
his knee disabilities.

The veteran has in essence contended that his serviced-
connected knee disabilities markedly interfere with 
employment.  Indeed, the veteran indicated in June 2003 that 
he recently quit his job because the pain in his knees had 
gotten "unbearable".  

There is evidence which is arguably in support of the 
veteran's contentions.  According to private medical evidence 
in December 2000 and February 2001, the veteran had work 
restrictions that included no squatting or climbing and no 
walking long distances, presumably due to his bilateral knee 
disability.  

With respect to the veteran's leaving employment, although 
the veteran indicated in his June 2003 examination that he 
quit work due to his bilateral knee disability, a November 
2002 determination from the Social Security Administration 
was that the veteran was not disabled from his disabilities, 
which included osteoarthritis of the knees.  VA is not bound 
by the findings of disability and/or unemployability made by 
other agencies, including the Social Security Administration.  
See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
However, while a SSA decision is not controlling for purposes 
of VA adjudication, it is "pertinent" to a veteran's claim.  
See Martin v. Brown, 4 Vet. App. 136, 140 (1993).  The Board 
accordingly attaches significant probative value on the SSA 
determination, which in essence indicated that the veteran 
was able to work despite his knee disability.

Moreover, despite the veteran's complaints on VA examination 
in June 2003,  physical examination did not reveal any 
significant pathology, to include muscle atrophy, swelling, 
crepitus, or ligamentous laxity.  

Based on this evidence of record, the Board places relatively 
little weight of probative value on the veteran's statement 
that his service-connected disabilities caused marked 
interference with his employment.   

While the Board does not doubt that veteran's service-
connected disabilities may interfere with his employability, 
this is reflected in his current 20 percent evaluation for 
each knee.  Loss of industrial capacity is the principal 
factor in assigning schedular disability ratings.  See 38 
C.F.R. §§ 3.321(a), 4.1.  38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See Moyer 
v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].    

The Board accordingly finds that the veteran's disability 
picture is not unusual or exceptional and does not render 
impractical the application of the regular schedular 
standards.  Therefore, the assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted 
for either service-connected knee disability.

3.  Whether the veteran's son, C., may be recognized as a 
"helpless child" on the basis of permanent incapacity for 
self-support upon attaining the age of eighteen.

Factual Background

The veteran's son, C., was born in September 1976.

Private medical records dated from December 1993 to March 
1995 reveal that the veteran's son, C., was hospitalized on 
several occasions with complaints of severe headaches.  A CT 
scan of the head in December 1993 did not show any 
abnormality; an MRI was normal except for a sinus infection.  
His headaches were helped by medication.  The assessment in 
December 1993 was right-sided cephalgia, intermittent and 
with acute exacerbation, rule out AVM versus migraine 
variant.  C. was hospitalized again in February 1994 with 
severe headache complaints.  The assessment after examination 
was recurrent severe headaches in someone who is otherwise 
generally healthy.  A CT scan of the cervical spine without 
contrast in March 1995 did not show any evidence of fracture.  
X-rays of the cervical spine did not show any significant 
abnormality.

According to an October 1999 decision of the Social Security 
Administration (SSA), the veteran's son, C., did not qualify 
for disability benefits because he was not disabled under the 
applicable rules.  It was noted that an examination of the 
veteran's son found that he was able to stand and walk 
without assistance or assistive devices.  He was able to use 
his arms and legs well, and there was no evidence of any 
nerve damage or muscle wasting.  Additionally, there was good 
range of motion in all of his joints.  

Pertinent Law and Regulations

Helpless child benefits

For purposes of entitlement to VA benefits, the term "child" 
includes a person who is unmarried and who, before attaining 
the age of 18 years, became permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4) (West 2002) ; 38 C.F.R. 
§ 3.57(a) (2003).  A child of a veteran may be considered a 
"child" after age 18 for purposes of VA benefits if found to 
have become, prior to age 18, permanently incapable of self- 
support.  See 38 U.S.C.A. § 101(4); 38 C.F.R. § 3.315(a) 
(2003).

In order to establish entitlement to basic eligibility or 
pension benefits as a "helpless" child, the child must be 
shown to be permanently incapable of self-support by reason 
of mental or physical defect at the date of attaining the age 
of 18 years.  See 38 U.S.C.A. § 101(4)(A)(ii); see also 38 
C.F.R. § 3.356(a) (2003).  The focus of analysis must be on 
the child's condition at the time of his or her 18th 
birthday; it is that condition which determines whether the 
child is entitled to the status of a "helpless" child.  
Accordingly, VA must make an initial determination as to the 
child's condition at the delimiting age.  If the veteran's 
child is shown to have been capable of self-support at 18 due 
to a mental or physical disability, VA need go no further.  
Dobson v. Brown, 4 Vet. App. 443 (1996).  The issue is one of 
fact premised on competent evidence in the individual case.  
38 C.F.R. § 3.356(a),(b); Bledsoe v. Derwinski, 1 Vet. App. 
32, 33 (1990).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his own efforts by reason of physical or mental 
defects.  The question of permanent incapacity for self- 
support is one of fact for determination based on competent 
evidence of record.  38 C.F.R. 
§ 3.356(b).  The fact the child is earning his own support is 
prima facie evidence that he is not incapable of self-
support.  Incapacity for self- support will not be considered 
to exist when the child by his own efforts is provided with 
sufficient income for his or her reasonable support.  38 
C.F.R. § 3.356(b)(1).

Employment of a child prior or subsequent to the delimiting 
age of 18 years may or may not be a normal situation, 
depending on the educational progress of the child, the 
economic situation of the family, indulgent attitude of 
parents, and the like.  In those cases where the extent and 
nature of disability raises some doubt as to whether they 
would render the average person incapable of self-support, 
factors other than employment are for consideration.  In such 
cases there should be considered whether the daily activities 
of the child in the home and community are equivalent to the 
activities of employment of any nature within the physical or 
mental capacity of the child which would provide sufficient 
income for reasonable support.  Lack of employment of the 
child either prior to the delimiting age or thereafter should 
not be considered as a major factor in the determination to 
be made, unless it is shown that it was due to physical or 
mental defect and not to mere disinclination to work or 
indulgence of relatives or friends.  38 C.F.R. 
§ 3.356(b)(3).

Analysis

The Board must determine whether the veteran's son, C., 
should be recognized as a "helpless child" on the basis of 
permanent incapacity for self-support upon attaining the age 
of eighteen in September 1994.  The veteran has contended 
that his son is unable to work because of disabilities of the 
feet, back, head and neck, which  prevented him from 
finishing his senior year of high school.  

After reviewing the evidence of record, the Board finds that 
a preponderance of the evidence is against the veteran's 
claim that C. meets the criteria for a helpless child.  The 
veteran's son C. turned 18 years old in September1994.  The 
medical evidence on file does not support the veteran's 
contentions that his son was unable to support himself at 
that time.  As has been described in the factual background 
section above, hospitalizations of C. and evaluations for 
complaints of severe headaches from December 1993 to March 
1995 do not show any significant abnormality.  There is no 
objective evidence of record that at the time of C.'s 
eighteenth birthday he was permanently incapable of self-
support.  To the contrary, the evidence of record indicates 
that C. was generally healthy at that time.  

The Board has considered the general statement of the veteran 
to the effect that his son was disabled due to problems with 
various parts of his body at the time he became eighteen 
years of age, but finds such statement to be outweighed by 
the medical evidence, which demonstrates no such disability.  
As discussed in connection with the VCAA, above, the veteran 
has been accorded the opportunity to provide additional 
evidence on this matter, but he has produced no evidence 
which supports his position. 

The Board observes in passing that the SSA determined 
subsequent to the C.'s 18th birthday that he was not disabled 
under SSA rules; specifically, he was able to stand and walk 
without assistance or assistive devices and was able to use 
his arms and legs well.  Indeed, it appears that the SSA 
examining physician was unable to find anything significantly 
wrong with C.  As discussed above, while VA is not bound by 
the findings of disability and/or unemployability made by 
other agencies, including the SSA, a SSA decision is 
"pertinent" to a claim.  See Collier v. Derwinski, 1 Vet. 
App. 413, 417 (1991); Martin v. Brown, 4 Vet. App. 136, 140 
(1993).   The Board therefore places great weight on the SSA 
determination, in particular the underlying medical evidence.

In summary, the objective evidence of record indicates that 
although C. had problems with headaches of uncertain etiology 
during his senior year of high school, he was generally 
healthy, and there is no evidence, aside from the veteran's 
own statements, which supports a conclusion that C. was 
permanently incapable of self support at the time he reached 
the age of eighteen.  The board ascribes little weight of 
probative value to the veteran's statement in light of the 
evidentiary record as a whole.  See Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997).  
 [in evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole]. 

 Based on this record, the Board concludes that the child, 
C., was not permanently incapable of self-support upon 
reaching the age of 18 and may not be recognized as a 
helpless child of the veteran.  38 C.F.R. §§ 3.57, 3.356 
(2003).


ORDER

An increased evaluation for the service-connected right knee 
disability is denied.

An increased evaluation for the service-connected left knee 
disability is denied.

The veteran's son, C., may not be recognized as a "helpless 
child" on the basis of permanent incapacity for self-support 
upon attaining the age of eighteen.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



